El Juez Presidente Señor del Turo,
emitió la opinión del tribunal.
Hay cuatro mociones pendientes de resolución en este caso. Por la primera la United Porto Rican Sugar Co. pide que se le tenga por parte en vez de la demandada Central Pasto Viejo Inc., cuyos derechos dice haber adquirido. La moción se presentó por medio del mismo abogado de la Central Pasto Viejo. No hubo oposición y debe ser decla-rada con lugar.
Por la segunda los demandados pidieron la corrección de un error en la opinión de la corte de distrito. La parte demandante se allanó. La moción debe ser también declarada con lugar.
Las mociones tercera y cuarta son de desestimación. Llevan igual fecha. Una la presenta la United Porto Rican Sugar Co. como sucesora de Central Pasto Viejo Inc., por medio de su abogado H. G. Molina, y la otra la Sucesión de Juan Ramos López, por medio de su abogado A. Arroyo Ríos.
La parte demandante y apelante en el acto de la vista d.e las mociones compareció por su abogado F. González Fa-*781gundo y se opuso a la desestimación. Recordamos que su informe fué relativamente extenso pero no sus detalles. Hubiera sido mejor que hubiera consignado por escrito los puntos fundamentales y la ley y la jurisprudencia en que basó su oposición.
Por la moción de desestimación de la United Porto Pican Sugar Co. se alega que aun cuando la demandante ha solici-tado únicamente la “revocación de la sentencia apelada” se desprende de su argumento que lo que interesa es que esta corte declare además la demanda con lugar en todas sus partes, y ello no es posible porque ni la corte de distrito, ni este tribunal adquirieron jurisdicción sobre Bernarda Torres y Jesús Eamos dueños de porciones de la finca principal en-vuelta en. el litigio, porque individualmente no fueron hechos partes en el mismo, y si se les considera demandados como componentes de la Sucesión de- Juan Eamos López, porque no fueron notificados de la apelación, no habiéndose tampoco citado y emplazado a los esposos Friedman dueños de parte de la dicha finca y que figuran como demandados en la de-manda.
La moción de desestimación de la Sucesión de Juan Eamos López se basa en que habiéndosele notificado la interposición del recurso se le ignoró luego por completo dejándose de notificarle la exposición del caso, la vista sobre aprobación de la misma, la transcripción de los autos y el alegato de la apelante.
La demanda en verdad se dirige no sólo contra la Central Pasto Viejo si que también contra las Sucesiones de Juan Eamos López y de José Cereña y contra los esposos Friedman.
No hay duda alguna que fué la Central Pasto Viejo la que llevó el peso de la defensa, pero se ha comprobado por. medio de certificación acompañada a la moción de desestima-ción de la Sucesión de Juan Eamos López que ésta compa-reció en el pleito por su abogado A. Arroyo Ríos y formuló un- escrito de contestación y excepción previa a la demanda.
Además en la demanda se alega que la demandante y su *782esposo eran dueños de cierta finca de 25 cuerdas; que su esposo siendo sólo dueño de la mitad vendió toda la finca a Juan Bamos López, que éste falleció y sus hijos cedieron a S. C. Friedman todos sus derechos y Friedman en su carácter de cesionario procedió a la división de la herencia de Bamos adjudicando a la viuda Bernarda Torres una porción de 11 cuerdas de la finca de 25 y a Jesús Bamos Torres, un hijo, otra porción de 1 cuerda 18 centavos, de la finca de 25, dando luego Bernarda y Jesús sus porciones en arrendamiento a la Central Pasto Viejo por plazo de noventa y nueve años. Parece deducirse que el resto de la. finca de 25 cuerdas quedó en Friedman. La súplica, entre otras- peticiones, contiene la de que se declare que la demandante es dueña de la mitad de la finca de 25 cuerdas. La sentencia apelada declaró la demanda sin lug’ar y en la relación del caso y opinión que le sirve de base el juez de distrito termina diciendo que no se encuentra en condiciones de declarar fuera de duda que la demandante es dueña de la mitad de la finca que reclama y por eso opina que debe desestimarse la demanda.
Leyendo la relación del caso y opinión se concluye que la prueba en vez de aclarar hizo aun más confuso el asunto que la demanda misma, pero de todo se desprende que la sentencia finalmente dictada no sólo favorece a la Central Pasto Viejo si que también a los otros demandados y por tanto que dichos demandados son partes, realmente intere-sadas en la apelación y que habiéndose prescindido de ellos, especialmente de Bernarda Torres y Jesús Bamos, 'en la forma indicada en las mociones, procede la desestimación del recurso.